           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

MITCHELL J. MAGEE, M.D., United
States of America, ex rel.; and
TODD M. DEWEY, M.D.                                        PLAINTIFFS

v.                       No. 4:19-mc-17-DPM

TEXAS HEART HOSPITAL OF THE
SOUTHWEST, LLP                                             DEFENDANT

                                ORDER
     Status report, Doc. 10, appreciated. The stay is lifted. Arkansas
Heart Hospital's motion to quash, Doc. 2, is denied without prejudice.
The Court directs the Clerk to close this case.

     So Ordered.


                                       D.P. Marshall fr.
                                       United States District Judge
